Order affirmed, without costs of this appeal to either party. All concur except Bastow and Halpern, JJ., who dissent in the following memorandum: As to the first child born to the complainant, we believe that the Erie County Commissioner of Social Welfare had the right to institute this proceeding under section 122 of the Domestic Relations Law. The child was born in Erie County and was not only “ likely to become a public charge ” but did in fact become a public charge. The Erie County Welfare Department paid the hospital expenses for the birth of the child. The complaining witness was then a resident of Erie -County. The alleged *691subsequent removal of the complaining witness to another county did not deprive the Commissioner of Social Welfare of the right to institute the proceeding in Erie County. We would therefore reverse the order appealed from and remand the case to the Family Court for further proceedings. (Appeal from order of Erie County Children’s Court discharging the defendant, in a filiation proceeding.) Present- — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.